﻿May I begin by extending to the President, on behalf of Lieutenant-Colonel Obiang Nguema Mbasogo, President of the Supreme Military Council, his Government and my delegation, and on my own behalf, our warmest congratulations upon his election to the presidency of the thirty-fifth session. His outstanding qualities as a diplomat, added to his skill and experience in international political affairs, are sufficient guarantees of the success of our deliberations.
128.	May I also avail myself of this opportunity to pay a well-deserved tribute to Mr. Salim Ahmed Salim, outgoing President of the thirty-fourth session, for his valuable contribution to the solution of the pressing questions that arose during his tenure. Mr. Salim discharged with dignity, impartiality, dedication and dynamism the arduous task of con-ducting the debates of this General Assembly.
129.	May I likewise extend my congratulations to Mr. Kurt Waldheim, Secretary-General of this Organization, for his exhaustive, objective and lucid presentation of the report on the activities of the United Nations during the period under review. As always, Mr. Waldheim has spared no effort in his search for solutions to the socioeconomic problems and international disputes besetting the world today. Our tribute to the Secretary-General is based on the fact that he has honoured with his presence in Africa, Europe, Asia and America all those international events that made his presence necessary and where his contribution was always highly appreciated.
130.	I should like to take this opportunity to convey our sincere congratulations and to extend a welcome to the representatives of the fraternal peoples of Zimbabwe and Saint Vincent and the Grenadines, whose countries have increased the membership of the great family of the United Nations. We are convinced that their presence not only reaffirms the universality of our Organization, but also will help to strengthen its effectiveness.
131.	A year ago, the delegation of the Government of the Supreme Military Council informed this Assembly of the changes that had taken place in Equatorial Guinea after the blow struck for freedom on 3 August 1979. Today we have come here to reaffirm before this Assembly our deep satisfaction with the peace, calm and harmony which at present reign in the Republic of Equatorial Guinea.
132.	We must not forget that our country was bankrupt, without economic reserves, without international credibility, because it was unable to meet its commitments, and with its best cadres either in jail or in exile. That was the situation which we had to confront with determination and in an orderly manner. For that reason, it is no secret to anyone that our country, in this initial period of hopeful national reconstruction, is encountering serious difficulties of every kind: administrative, economic, financial, social, and so on. It is precisely within this context that we wish to present to this Assembly an account of the efforts being made by the Government of the Supreme Military Council to rehabilitate and rebuild our people.
133.	In the educational sector, in order to restore an organized system of education in the country, we have resumed activities and intensified them with the signature of co-operation agreements with a number of friendly countries and international organizations.
134.	In the field of health, my Government, barely one year after it took office, has rehabilitated all hospitals and dispensaries. In the context of these efforts, a bill was enacted to regulate free medical and pharmaceutical assistance to various sectors of the population, in particular children and pregnant women. We have intensified and improved considerably our relations with international organizations, such as UNICEF, WHO and many others in the health field. We have received humanitarian and medical assistance from the World Food Programme and WHO. Lastly, may I point out that, after overcoming great difficulties, given the scarcity of our present financial resources, but constantly bearing in mind its social duty, the Government of the Supreme Military Council has made purchases of medical supplies and hospital equipment amounting to over $2 million.
135.	As we are primarily an agricultural country, our action has focused on the improvement of the rural sector, which we regard as indispensable for our economy if we are to ensure the viability of this vital activity which was abandoned during the last decade. We have reached the conclusion that a coherent agricultural programme is basic to the economic development of our country. Thus the Government of the Supreme Military Council has granted credits to farmers amounting to $5 million for the purpose of restoring our plantations. Bearing in mind the importance we attach to the recovery of agriculture, we have also decided to return to their former foreign owners their agricultural properties. With the help of FAO, the Government of Equatorial Guinea has begun to restore the poultry farms which were in a state of great neglect. In the context of these endeavours, we must however emphasize the enormous difficulties that the shortage of labour causes to the effectiveness of our work in all sectors.
136.	We attach equal importance to the fundamental right to information, and in this connection the Supreme Military Council has decided to inject new life into the media of social communication, especially the press, radio and television, which had remained silent during the decade of dictatorship.
137.	In the labour area, and to redress the shortcomings, and arbitrariness which prevailed in this sector, the Government has enacted a decree on the general organization of work. Thus, workers' salaries have been considerably increased and labour conditions improved.
138.	I n the industrial sector, we are laying emphasis on the restoration of installations which were inactive during the last decade, and the city of Malabo, the capital of the nation, which had been plunged into darkness for eight years, has been electrified and illuminated. In this same context, a hydroelectric plant is being built on our continent.
139.	In the social sector, we are beginning the task of national reconstruction by imposing scrupulous respect for human rights and social justice. Thus, the first question tackled by the Government was the reorganization of the State and, within that spirit of reconciliation, it ordered the immediate release of ail political prisoners who filled the jails and concentration camps in the country; the reinstatement in their jobs of all civil servants dismissed from their posts for political reasons; the reopening of all churches, thus restoring freedom of worship; and, in particular, it decreed a general amnesty, allowing the return to our country of all those nationals who had taken asylum abroad as a result of the brutal oppression, the persecution of every kind, the hunger and the poverty that then prevailed in Equatorial Guinea.
140.	In the public works, housing, urban planning and transport sectors, major infrastructural work is being carried out, such as the repairing of the road network, airports and ports, the building of new houses and urbanizing of the main towns; and similar efforts are being made to endow the country with sufficient means of transport by land, air and sea.
141.	As regards the integration of Guinean women into the national reconstruction process, the Government of the Supreme Military Council has set up a State Secretariat for the promotion of women and their integration into Guinean society. We intend thereby to express in practical terms the importance we attach to the participation of Guinean women in the national development process.
142.	In the private sector, we have restored to Guinean and foreign citizens the property which was taken away from them by the former regime. At the same time, we have adopted a policy of free trade and granted important credits to Guinean and foreign citizens engaged in trade.
143.	I have provided a brief summary of the efforts made by the Government of the Supreme Military Council in the short span of the one year of its existence. However, I should like to take this opportunity to draw the attention of this Assembly to the fact that, despite our efforts, the crisis continues and this demands our unflagging pursuit of the line of conduct we have set ourselves and requires that, in a spirit of solidarity, we request international collaboration and co-operation in the quest for a solution to our problems.
144.	Thus, from this rostrum, I wish to express the pro-found and sincere gratitude of the Government of the Supreme Military Council to all the friendly countries and international organizations whose valuable assistance is making a significant contribution to the process of national reconstruction that we have undertaken.
145.	Despite the persistent efforts of the Supreme Military Council to overcome the difficult situation that our country is experiencing, there is still much to be done. The various problems confronting my Government in its efforts to achieve the normalization and reconstruction of my country are so many and so acute that, for lack of time, we shall refrain from giving an exhaustive list of them here. However, for your information, I should like to refer to the report prepared by the United Nations mission headed by Mr. Farah, Under-Secretary-General for Special Political Questions, who recently visited my country. That report, contained in document A/35/447, clearly and concisely reflects the situation actually prevailing in Equatorial Guinea at present. May I therefore take this opportunity to express on behalf of my Government our sincere gratitude to Mr. Farah and his delegation for the quality of the work he has submitted to us and for the great dedication with which he endeavoured to become personally acquainted with the difficulties of every kind that at present beset my country. The sacrifices made by Mr. Farah in the fulfilment of his mission have won him the praise and admiration of the people and of the Government of the Republic of Equatorial Guinea.
146.	The Supreme Military Council, an institution born of the will of the people to improve the image of Equatorial Guinea which, for one long decade, had been the symbol of anarchy and of a retrograde policy of total isolation, has set itself the priority task of regaining for our country, through a sincere, coherent and objective foreign policy, sufficient credibility in the community of nations, so as to be able to return to it proudly as a free nation, free not only because of the fact of its independence, but because it seeks the freedom of all its citizens as a priority.
147.	From the very first moment the Government of the Supreme Military Council undertook, with firm determination and conviction, the process of opening fruitful relations with all peace-loving countries, while scrupulously respecting the principles and objectives proclaimed in the Charter of the United Nations, that of the OAU and that of the non-aligned movement.
148.	We wish to make special mention of the importance that the Government of the Supreme Military Council attaches to the continued development of fruitful good- neighbourly relations with the fraternal peoples of Gabon, Sao Tome and Principe, Cameroon and Nigeria, with whom we feel indissolubly linked by tradition and history. These age-old relations of brotherhood deteriorated sharply under the former regime. For this reason and in order to revive peaceful coexistence among our peoples, the President of the Supreme Military Council paid state visits to Gabon and Cameroon and took part in the second extraordinary session of the Assembly of Heads of State and Government of the OAU, held at Lagos on 28 and 29 April 1980.
149.	In parallel to the fraternal and good-neighbourly relations which I have mentioned, the policy of rapprochement of the Government of the Supreme Military Council is invariably directed towards all the other sister African nations, while at the same time we are establishing fruitful relations of co-operation in other continents with countries, which are determined to contribute to the national reconstruction process that we have undertaken.
150. We must praise here the great encouragement that the people of Equatorial Guinea have drawn from the presence and active participation of the Kingdom of Spain in the work of reconstruction that we have undertaken.
151. Spain provided valuable assistance to our country in all sectors after the changes that took place on 3 August 1979 and the future prospects for our co-operation appear to be very promising. I cannot fail to state from this rostrum the sincere gratitude of the people and the Government of Equatorial Guinea to the people and the Government of the Kingdom of Spain for this fraternal gesture that they have made and arc still making in our regard.
152.	In the context of Hispanic integration and as was emphasized by the President of the Supreme Military Council during his visit to the Kingdom of Spain last May, Equatorial Guinea has undertaken to work for the establishment of relations with the Ibero-American countries, while at the same time advocating the doctrine of Afro-Ibero- Americanism.
153.	We likewise highly appreciate and attach great importance to the political credibility and confidence that the Government of the Supreme Military Council has earned for itself in international bodies, at the political, economic and social levels. At the economic level, we must stress here the valuable aid, credit, subsidies and technical assistance granted by UNDP, IMF, the World Bank, UNESCO, WHO, UNICEF, FAO, the European Economic Community, the African Development Bank, the League of Arab States and OPEC, all of which contribute considerably to the national reconstruction process.
154.	The international situation as a whole is one of our greatest concerns, as a result of the serious and many problems that characterize it at present. The hotbeds of tension and hostility that exist in vast areas of our planet; the injustice that persists in trade systems; the increasingly unfavourable imbalance in our balance of payments; the galloping inflation which assails our economies—these, in our opinion constitute the fundamental causes of the alarming situation we have mentioned. We believe that the elimination of that situation of generalized crisis should be one of the priorities of our Organization. The solution of this international crisis could depend to some degree on the sincere political will that should govern negotiations between the industrialized nations and the third world.
155.	We reaffirm that our foreign policy will in no way change in its orientation and its concept of scrupulous respect for the principles of peaceful international coexistence and the establishment and strengthening of more just and effective relations of friendship and co-operation among nations.
156.	Despite the moderation shown by the leaders of the nationalist movement SWAPO, in accepting the United Nations plan for Namibia, South Africa obstinately continues its illegal occupation of the Territory and the perpetuation of its ignominious policy of apartheid and racism, with the creation of puppet movements as instruments used by the racist South African Government to continue its illegal occupation of the territory of Namibia. The Government of the Supreme Military Council strongly condemns the dilatory manoeuvres of the racist South African Government to hinder the implementation of the United Nations plan for the independence of Namibia. We resolutely support the armed struggle to which SWAPO is committed as the only means of establishing the sovereignty and independence of its people.
157.	We also condemn most strongly the military incursions made by South Africa into Angola, using the territory of Namibia as a launching ground. In view of the continued refusal of the racist regime of South Africa to respect the relevant resolutions adopted by the United Nations, the OAU and the non-aligned movement, the delegation of the Republic of Equatorial Guinea considers that this Assembly should adopt much more vigorous measures against the apartheid regime of South Africa. The Government of the Supreme Military Council and the people of Equatorial Guinea are in full solidarity with the Namibian people in its just and legitimate struggle for its sovereignty and independence. In this connection, we resolutely support the resolutions adopted by the International Conference in Solidarity with the Struggle of the People of Namibia, which was held at Paris from 11 to 13 September 1980.
158.	The continuing demonstrations and demands in Soweto, as well as in other South African cities, are eloquent testimony to the suffering of the people of Azania in their struggle against apartheid and the abominable racial system established by the white minority in South Africa.
159.	Massacres of the peaceful people of Azania, brutal racist repression, imprisonment and the persistent violation of human rights to which our brothers in Azania are subjected have not prevented them from intensifying unhesitatingly its authentic struggle to win its emancipation and abolish the odious system of apartheid. We express our unconditional support for the struggle waged so courageously by the nationalist movements, the African National Congress of South Africa and the Pan-Africanist Congress of Azania.
160.	In the context of this struggle for liberation and for the recovery of honour and dignity, I should like to express again our feeling of joy at the recent victory of the heroic people of Zimbabwe, in the belief that its example will bring about a radical change in the obstinate attitude of the racist regime of Pretoria regarding the oppressed people of Azania. The independence of Zimbabwe represents one of the greatest lessons of patriotism of recent years. To that brave people, from this historic rostrum, I extend our warmest congratulations on behalf of the Supreme Military Council and the people of the Republic of Equatorial Guinea, and especially of its President, Lieutenant-Colonel Obiang Ngu-ema Mbasogo.
161.	Our continent is passing through crucial moments in its history, with the intensification of hostilities which threaten the destruction and annihilation of our peoples: from the situation in Chad, through that in Western Sahara, to that in Ogaden, we are witnessing a great scenario of fratricidal wars which threaten not only the existence of the peoples of those regions but also the stability and security of our continent.
162.	In connection with these hotbeds of tension, the Government of the Supreme Military Council considers that our efforts should be concentrated on the search for an African solution to those problems.
163.	With regard to the Middle East, we are convinced that we shall be unable to achieve a just and lasting peace in the region as long as the rights of the Palestinian people continue to be trampled underfoot by Israel. My Government considers that stable peace in that region will be possible only through a comprehensive solution to the problem, with the participation of all the parties involved, including the PLO. The continued unlawful occupation by Israel of Arab territories and its refusal to recognize the inalienable right of the Palestinian people to establish a State on its own territory constitute the greatest obstacle to the achievement of a viable settlement of the Middle East conflict. This situation was aggravated again by the recent decision of the Israeli Government to make Jerusalem the eternal capital of its State. This constitutes a flagrant violation of the relevant resolutions of the United Nations and defiance of international conscience and morality. On the other hand, we recognize that the comprehensive solution of the Middle East problem requires the recognition by all States of the region of the legitimate right of Israel to national existence within secure boundaries.
164.	The peaceful, negotiated resolution of international disputes and the non-use of force or the threat of use of force for the solution of conflicts continue to constitute one of the bases on which rests United Nations action to guarantee peace, stability and peaceful coexistence among nations.
165.	For this reason, the Government of the Supreme Military Council of Equatorial Guinea expresses its concern at the latent situation prevailing in Afghanistan, which is likely to bring about a crisis with unforeseeable consequences for mankind.
166.	In this context, we also view with concern the holding of American hostages in Teheran, an act which not only constitutes a flagrant violation of international law but also represents an ostensible failure to respect human rights. We consider that the immediate release of the hostages would make an important contribution to the just cause of peace and respect for fundamental human rights.
167.	I cannot fail to draw attention to something which I believe is on all our minds at this meeting. Simultaneously with the opening of the thirty-fifth session of the General Assembly, a new situation of conflict arose which threatens world peace and security. I am referring, of course, to the conflict between two countries, Iran and Iraq, whose peoples, however, are united by a common faith.
168.	My delegation has confidence in the machinery of the United Nations which it hopes will suffice to restore peace to the region. But I cannot fail to applaud and support the prompt initiative taken at the Islamic Conference in its quest for a rapid settlement of this serious conflict, which adds to the long list of situations endangering world peace and security.
169.	Last, and no less disquieting, is the problem of Kampuchea. My country considers that the restoration of peace and stability in South-East Asia and the consequent establishment of a climate of mutual confidence among all States in the region would enable the people of Kampuchea to decide on its future freely, without interference.
170.	Every day the international economic situation becomes more alarming. We are witnessing a progressive and unbridled deterioration in trade relations between rich countries and developing countries. Our countries, the non- oil-producing developing countries and in particular the least developed countries, are in a desperate situation. These countries are the victims of all kinds of difficulties: balance- of-payments deficits, considerable increase in their external debts, galloping inflation in their economies, and so on. And, given the insufficient progress achieved in the search for a just and equitable world economic situation, we consider that it is more than ever necessary that this Assembly work out new formulas which will enable the developing countries to reduce and even eliminate the trade inequities which exist today in their trade relations with the industrialized countries.
171.	It is regrettable to note the manipulations of the industrialized countries in the North-South dialogue with regard to the Integrated Programme for Commodities; it is essential to have a balanced relationship between the price of manufactured goods and the price of raw materials.
172.	A new international economic order will never be achieved until new systems of financing are established, which allow for the continued and independent development of our economies. Such financing should be for long terms and at low interest; it should be placed at the full disposal of the least developed of the developing countries, which would enable us to establish in our development programmes those priorities that would help us overcome our dependency on the industrialized countries.
173.	As we stated earlier, trade imbalances, balance-of- payments deficits, the progressive increase of external indebtedness as well as the galloping inflation besetting our economies originate in the international monetary system which currently governs the world. It is clear and obvious that the monetary system imposed over three decades ago no longer meets the current situations since the conditions which then prevailed have disappeared. For that reason, it is imperative to establish a new international monetary system which will prevent the disastrous fluctuations and the cataclysmic economic and financial consequences to which our currencies are today subjected: a new system, not of confiscation or subjugation of the sovereignty and independence of the countries of the third world, but a new international monetary system, with participation by all States in the elaboration and in the implementation of those norms which should govern the relations between rich and poor countries.
174.	As regards industrialization, from the seventh special session of the General Assembly on development and inter-national economic co-operation to the Lima, Vienna and New Delhi  Conferences, we have always reaffirmed that the industrialization of the developing countries could make a valuable contribution to the raising of the living standards of our peoples. We have repeated in all international forums that, in order to achieve the objective of the industrialization of the third world by the year 2000, the question of the financing of industrialization should take priority in the policy of international development. We have stressed that there should be an increase in the volume of North-South, East-South and South-South financial contributions necessary for the achievement of the general objectives of development that we have set ourselves.
175.	In the African context, we are gratified at the success of the Lagos economic conference, which is the first demonstration of the African will to economic emancipation. We are convinced that the Plan of Action adopted at that conference   represents for the United Nations a valuable contribution to the working out of a new international economic order to which we are committed and which will meet the true aspirations of all countries.
176.	Despite all the joint efforts and despite the moderation and understanding shown by the developing countries during the current negotiations on the establishment of a convention on the law of the sea, the industrialized countries are still showing their arrogance in attempting to create a selfish law of the sea, by placing their technological potential above the just claims of our peoples. A new international economic order cannot be fair or just until such time as the sovereignty of States over all their natural resources is reaffirmed.
177.	Economic justice should be the slogan of the decade which is beginning. So long as injustice and the present economic disorder continue, all our efforts with the objective of establishing a new international economic order will prove fruitless.
178.	As regards the recent eleventh special session, devoted to economic problems, we regret to note the abyss that still separates the intransigent and arrogant position of the industrialized countries and the just claims of the developing countries. However, we consider that that special session will no doubt mark a new milestone towards the balanced readjustment of international economic relations and will certainly represent a decisive and laudable step in our collective efforts to establish the new international economic order we have sought to bring about.
179.	I should not wish to end this statement without reaffirming on this solemn occasion our conviction of the imperative need to intensify co-operation among nations in the quest for adequate solutions to the problems of development raised by the characteristic features prevailing in each of our countries. We believe that the time has come to move on to the implementation of the principles and ideals we have proclaimed: the ideals of freedom for all, co-operation at all levels, sincere solidarity within reciprocal respect for the independence of each State, and the establishment of a new, more just and more balanced world.
